DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amit Prakash (US-20190108230-A1).
	As per claim 1, Prakash teaches “a low-latency database analysis system comprising: an in-memory database,” ([0004]-[0005]);

“an external database compute unit configured to generate a schema in the in-memory database based on a portion of the external database,” ([0004]-[0005]);
“the semantic interface configured to receive a resolved-request, wherein the semantic interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database on a condition that a previous data-query associated with the data-query was executed on the external database,” ([0004]-[0005]); and
“an interface unit configured to receive results data responsive to the data-query from the external database via the semantic interface and output the results data for display on a user interface,” ([0004]-[0005]).
As per claim 2, Prakash further shows “wherein the    in-memory database is a low-latency database,’ ([0005]).
As per claim 3, Prakash further shows “wherein the    interface unit is further configured to communicate with the semantic interface,’ (figs. 2 and 4).
As per claim 4, Prakash further shows “wherein the relational search unit is configured to communicate with the interface unit,” (figs. 2 and 4, [0019]).
As per claim 5, Prakash further shows “wherein the    schema is a physical schema,” ([0041]).

As per claim 7, Prakash further shows “wherein the relational search unit is configured to fetch a column data value in response to receiving a data change notification,” ([0004]-[0005]).
As per claim 8, Prakash teaches “a low-latency database analysis system comprising: an in-memory database,” ([0004]-[0005]);
“a semantic interface configured to interface with the in-memory database and interface with an external database,” ([0004]-[0005]);
“an in-memory database manager configured to communicate with the in-memory database,” ([0004]-[0005]);
“an external database compute unit configured to generate a schema in the in-memory database based on a portion of the external database,” ([0004]-[0005]);
“an external database manager configured to communicate with the external database compute unit and the external database,” ([0004]-[0005]);
“the semantic interface configured to receive a resolved-request, wherein the semantic interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database,” ([0004]-[0005]); and

As per claim 9, Prakash further shows “wherein the in-memory database is a low-latency database,” ([0005]).
As per claim 10, Prakash further shows “wherein the interface unit is further configured to communicate with the semantic interface,” (figs. 2 and 4).
As per claim 11, Prakash further shows “wherein the relational search unit is configured to communicate with the interface unit,” (figs. 2 and 4, [0019]).
As per claim 12, Prakash further shows “wherein the in-memory database manager is further configured to send a data change notification to a distributed cluster manager,” ([0019])..
As per claim 13, Prakash further shows “wherein the in-memory database is configured to store prioritized data from the external database,’ ([0015], [0027]).
As per claim 14, Prakash further shows “wherein the relational search unit is configured to fetch a column data value in response to receiving a data change notification,” ([0004]-[0005]).
As per claim 15, Prakash teaches “a method for use in a low-latency database analysis system, the method comprising: generating a schema based on a portion of an external database,” ([0004]-[0005]);

“generating a data-query based on the in-memory database schema for execution on the external database,” ([0004]-[0005]);
“receiving results data responsive to the data-query from the external database,” ([0004]-[0005]); and 
“outputting the results data for display on a user interface,” ([0004]-[0005]).
	As per claim 16, Prakash further shows “wherein the in-memory database is a low-latency database,” ([0005]).
	As per claim 17, Prakash further shows “determining a data change,’ ([0019]); and
“transmitting a data change notification to a distributed cluster manager,” ([0019]).
	As per claim 18, Prakash further shows “tracking the data change,’ ([0019]).
	As per claim 19, Prakash further shows “storing prioritized data from the external database,” ([0015], [0027]).
	As per claim 20, Prakash further shows “fetching a column data value in response to receiving a data change notification,’ ([0004]-[0005]).

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 17, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153